Citation Nr: 0433976	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  03-13 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected status post left patellectomy, and lateral 
release, tibial tubercle shaft, and medial capsule reefing, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease with painful 
motion of the left knee, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (the RO) which denied a rating 
in excess of 20 percent for status post left patellectomy, 
and lateral release, tibial tubercle shaft, and medial 
capsule reefing (hereinafter, left knee condition).  
The decision also denied entitlement to a TDIU.  

In September 2003, granted a separate 10 percent evaluation 
for degenerative joint disease with painful motion of the 
left knee.  Both disabilities will be address in the Board's 
decision.  

The veteran testified at a personal hearing which was chaired 
by the undersigned Veterans Law Judge in Washington, D.C. in 
April 2004.  A transcript of that hearing is associated with 
the veteran's VA claims folder.  




FINDINGS OF FACT

1.  The veteran's left knee condition results in severe 
subluxation or instability.

2.  The veteran's degenerative joint disease with painful 
motion of the left knee is manifested by x-ray findings; full 
range of knee motion is demonstrated.  

3.  The medical evidence does not demonstrate that the 
veteran's service-connected left knee disabilities render him 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent rating for the 
left knee condition have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).

2.  The schedular criteria for a rating in excess of 10 
percent for degenerative joint disease with painful motion of 
the left knee have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2003).

3.  Application of extraschedular provisions is not warranted 
with respect to the veteran's service-connected left knee 
disabilities.  38 C.F.R. § 3.321(b) (2003).

4.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
3.321(b) 3.340, 3.341, 4.16(b) (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to increased disability ratings 
for his service-connected left knee conditions.  He is also 
seeking TDIU.  He essentially claims that he is unemployable 
as a result of his service-connected disabilities.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).   In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  

The record reflects that the veteran has been informed of the 
various requirements of law pertaining to his appeal in the 
April 2003 Statement of the Case (SOC) and the September 2003 
Supplemental Statement of the Case (SSOC).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his TDIU claim in a letter dated in 
November 2002.  This letter informed the veteran of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claim.  The RO also informed him of the 
information and evidence that he was required to submit, and 
the evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to 
his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claims.  There is no indication that the 
veteran did not receive that letter.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform him 
of the evidence needed to substantiate his claim. 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in November 2002, prior to the initial adjudication 
of this claim by rating decision in February 2003.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider the claim on the merits.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records and a report 
of VA examination, which will be described below.  The 
veteran and his representative have not identified any 
outstanding evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claims.  See 38 C.F.R. § 3.103 (2003).  As was 
noted in the Introduction, the veteran provided personal 
testimony in support of his claims in April 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, which is the situation with respect to 
the diarrhea, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Service medical records reveal that the veteran was seen on a 
number of occasions due to left knee problems.  In a July 
1974 rating decision, the RO granted service connection for 
status post patellectomy of the left knee, evaluated as 20 
percent disabling.  The rating was decreased to 10 percent 
and increased back to 20 percent in June 1975 and August 
1989, respectively.  

In December 1995, the veteran underwent lateral release, 
tibial tubercle shift, and medial capsule reefing of the left 
knee.  By rating decision in March 1996, a temporary total 
disability rating was assigned for one month under 38 C.F.R. 
§ 4.30.  Thereafter, the 20 percent rating was continued.  

Associated with the claims file in 1998 were records from the 
Social Security Administration (SSA), including a June 1997 
SSA decision which found the veteran disabled since June 1995 
due to "chronic bilateral knee pain due to degenerative 
joint disease status post multiple surgical procedures."  
The records documented multiple surgeries on both knees.  

A September 2002 VA outpatient treatment record notes the 
veteran's complaint of bilateral knee pain.  On examination, 
both knees showed bony and soft tissue predominately 
quadriceps wasting.  There was crepitus on motion with 
movements intact.  The diagnosis was degenerative joint 
disease superimposed on structurally deformed knees.  

The veteran filed a claim seeking an increased rating in 
October 2002.    
He completed VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, in December 
2002.  He reported that he last worked full time in May 1995 
as a truck driver and ceased working because of his left knee 
disability.  He indicated that the removal of his left knee 
cap prevented him from securing or following any substantial 
gainful employment.  He stated that he had not looked for 
employment since becoming disabled.  He reported that he 
completed four years of high school.  

The veteran was afforded a VA examination in January 2003.  
He complained of constant aches in his left knee.  He also 
complained of painful motion of the joint and weakness of the 
left knee.  He stated that walked and climbed stairs with 
great difficulty.  He could vacuum, dress himself, drive a 
car, and take out the trash, but could not push a lawnmower 
or do gardening.  He stated that walking any distance caused 
great pain and the possibility of joint dislocation.  
Kneeling or stooping also caused pain.  He indicated that he 
was unemployed having quit his job as a truck driver after 
his last surgery in 1995.    

Examination showed that the veteran's posture was abnormal 
and that he sat with his left leg extended.  His gait was 
abnormal.  He limped on the left leg secondary to knee pain.  
Range of motion of the left knee was 0 to 140 degrees.  There 
was positive deformity of the left knee with crepitation 
during range of motion.  There was pain, but no weakness, 
fatigue, lack of endurance, or incoordination which affected 
range of motion.  Drawer and McMurray's tests were negative; 
however, the veteran had some pain with manipulation of his 
left knee.  There was evidence of locking, pain, and crepitus 
in the left knee.  The diagnosis was status post left 
patellectomy and lateral release, tibial tubercle and medial 
capsule releasing with residuals of pain, well-healed scar 
and crepitus.  The examiner commented that the veteran's 
condition caused functional effect on his usual occupation, 
truck driver.  

A May 2003 VA outpatient treatment record shows that the 
veteran requested an orthopedic referral for bilateral knee 
pain.  It was noted that X-rays of the left knee in September 
2002 revealed that the patella had been removed.  There was a 
single screw in the proximal left tibia and mild narrowing of 
the medial joint compartment.  In June 2003, the veteran 
complained of recurrent subluxation in both knees and a 
history of multiple knee surgeries was noted.  Examination of 
the left knee showed an increased Q angle and tenderness 
along the anterior medial joint line.  The impression was 
chronic subluxation in spite of previous realignment.  

In September 2003, the RO assigned a separate 10 percent 
rating based on painful and limited motion of the left knee, 
effective from October 5, 2002.  See 38 C.F.R. § 4.25; see 
also VAOPGCPREC 23-97 [a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257].   

In April 2004, the veteran testified that his left knee gave 
way and buckled on occasion and that he took 800 mg of 
Ibuprofen for knee pain.  He indicated that his knee 
prevented him from working as a truck driver because he found 
it difficult to climb up and down into the truck.  See April 
2004 hearing transcript.  

1.  Entitlement to an increased disability rating for left 
knee condition, currently evaluated as 20 percent disabling.  

Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Specific rating criteria

The veteran's left knee condition is currently evaluated as 
20 percent disabling under Diagnostic Code 5257.  Under this 
Diagnostic Code, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The Board observes in passing that the words "moderate" and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2003).

Analysis

As noted above, the veteran has been awarded separate ratings 
for disability resulting from painful and limited motion due 
to degenerative joint disease, and from instability and 
subluxation of the left knee.  See VAOPGCPREC 23-97.  
Therefore, in considering impairment resulting from 
instability and subluxation under Diagnostic Code 5257, 
painful and limited motion due to degenerative joint disease 
will not be considered; such disability will instead be 
considered as part of the separate rating under Diagnostic 
Code 5003, which will be discussed below.

Schedular rating

Based on a thorough review of the evidence, the Board finds 
that the veteran's left knee condition warrants a 30 percent 
rating under Diagnostic Code 5257.  
The January 2003 VA examination noted that the veteran 
complained of joint dislocation on walking any distance and 
ambulated with an abnormal gait.  Recurrent subluxation was 
subsequently shown on evaluation by VA in June 2003.  The 
Board concludes that such findings, along with the veteran's 
testimony regarding his left knee giving way and locking, 
approximate the severe recurrent subluxation or lateral 
instability of the left knee necessary for a 30 percent 
rating under Diagnostic Code 5257.  This is the maximum 
rating assignable under this code.  




DeLuca consideration

In considering the veteran's left knee instability and 
subluxation, the Board is cognizant of 38 C.F.R. §§ 4.40 and 
4.45, and the Court's DeLuca holding.  However, the Court has 
also indicated that Diagnostic Code 5257 "is not predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

Extraschedular evaluation

In the April 2003 SSOC, the RO included the regulation for an 
extraschedular rating.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2002) in connection with the issue on 
appeal.

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his left 
knee disability.  Indeed, it does not appear from the record 
that he has been hospitalized since his last knee surgery in 
1995.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disability.  
In this regard, the Board notes that the June 1997 SSA 
decision indicates that the veteran's inability to work is 
based in part on pain and disability associated with his 
nonservice-connected right knee condition.  There is nothing 
in the current evidence of record to indicate that the left 
knee condition alone caused impairment with employment over 
and above that contemplated in the assigned 30 percent 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a 30 percent rating is warranted for the 
service-connected left knee condition.  The appeal is granted 
to that extent.  

2.  Entitlement to an increased disability rating for 
degenerative joint disease with painful motion of the left 
knee, currently evaluated as 10 percent disabling.  

Specific rating criteria

The veteran's degenerative joint disease with painful motion 
of the left knee is currently evaluated under Diagnostic 
Codes 5003-5261.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  See 38 C.F.R. § 4.27 (2002).

Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint, with a minimum 10 percent 
rating assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Under Diagnostic Code 5260 [limitation of flexion of the 
leg], a 10 percent evaluation is warranted for flexion 
limited to 45 degrees.  A 20 percent evaluation is warranted 
for flexion limited to 30 degrees and a 30 percent evaluation 
is warranted for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261 [limitation of extension of the 
leg], a 10 percent evaluation is warranted for extension 
limited to 10 degrees.  A 20 percent evaluation is warranted 
for extension limited to 15 degrees; a 30 percent evaluation 
is warranted for extension limited to 20 degrees; a 40 
percent evaluation is warranted for extension limited to 30 
degrees; and a 50 percent evaluation is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II 
(2003).

Analysis

Schedular rating

Upon review of the evidentiary record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent for degenerative 
joint disease with painful motion of the left knee.  
Regarding limitation of motion of the veteran's left knee, VA 
examination in January 2003 indicated that the veteran's left 
knee exhibited full range of motion, 0 to 140 degrees.  Based 
on this evidence, a compensable rating under Diagnostic Code 
5260 or 5261 based on limitation of flexion or extension of 
the knee is not warranted.  Accordingly, the minimum 10 
percent rating under Diagnostic Code 5003 is assigned.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's thoracic spine 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and 
the Court's holding in DeLuca.  The clinical findings of 
record, however, do not reflect impairment that warrants a 
higher rating.  As noted above, the January 2003 VA 
examination showed that the veteran had full range of motion 
in the left knee.  Although the examiner indicated that range 
of motion of the knee was affected by pain, there was no 
weakness, fatigue, lack of endurance, or incoordination.  
Moreover, September 2002 x-rays were interpreted as 
indicating "mild" degenerative joint disease of the left 
knee.  Therefore, the Board is unable to identify any 
clinical findings which would warrant an increased evaluation 
under 38 C.F.R. §§ 4.40 and 4.45.  The current 10 percent 
rating adequately compensates the veteran for any additional 
functional impairment attributable to left knee pain.  

Fenderson consideration

Although service connection has been in effect for the left 
knee condition for several decades, service connection for 
degenerative joint disease with painful motion of the left 
knee was granted very recently, in September 2003.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Board finds that at no time since the 
effective date of service connection, October 15, 2002, has 
the veteran's left knee degenerative joint disease with 
painful motion met or nearly approximated the criteria for a 
disability rating in excess of 10 percent.  At no time was 
knee flexion or extension limited to 30 degrees and 15 
degrees, respectively.  Accordingly, the Board concludes that 
staged ratings are not for application in this case.

Extraschedular consideration

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for 
degenerative joint disease with painful motion of the left 
knee.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disability.  
There is nothing in the current evidence of record to 
indicate that degenerative joint disease with painful motion 
alone causes impairment with employment over and above that 
contemplated in the assigned schedular rating of 10 percent.  
See Van Hoose, supra.  In addition, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture, or of any other reason why an extraschedular rating 
should be assigned.  As noted above, the veteran's left knee 
arthritis was described as "mild" in September 2002.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

The matter of consideration of the veteran's TDIU claim on an 
extraschedular basis, which involves consideration of both 
service-connected disabilities together, will be addressed 
where appropriate below.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

3.  Entitlement to TDIU.  

Pertinent Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2003).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2003).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2003).

In Moore, 1 Vet. App. at 359 (1991), the Court further 
discussed the meaning of "substantially gainful employment."  
The Court noted the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2003).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2003).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2003).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 2002).  In a pertinent precedent decision, the 
VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91.

Analysis

Schedular basis

The veteran has two service-connected disabilities, both 
involving the left knee, which as discussed above have been 
evaluated as 30 percent disabling and 10 percent disabling, 
respectively.  Thus, the Board finds that the veteran fails 
to meet the schedular criteria for consideration of a total 
rating based on individual unemployability due to service-
connected disabilities.  See 38 C.F.R. § 4.16(a) (2003).

Extraschedular basis

As noted in the law and regulations section above, even if 
the veteran fails to meet the statutory requirements, a total 
rating may be granted on an extraschedular basis if it is 
found that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  After reviewing the record, and for 
reasons discussed immediately below, the Board finds that the 
veteran's service-connected disabilities are not of such 
severity as to render him unable to secure or follow 
substantially gainful employment.

According to the evidence on file, the veteran stopped 
working as a truck driver in 1995 following his left knee 
surgery.  He has not worked since.  He ascribes his 
unemployability to his service-connected left knee 
disability.  

Records from the SSA indicate that the veteran was declared 
disabled by that agency in 1997 due to a right knee 
disability, which is not service-connected, as well as his 
service-connected left knee disability.  While the SSA 
determination is not binding on VA, it is relevant in that it 
indicates that a non service-connected disability was of such 
severity as to be found by at least one federal agency to 
contribute to the veteran's total disability.  See Martin v. 
Brown, 4 Vet. App. 136, 140 (1993) [while a SSA decision is 
not controlling for purposes of VA adjudication, it is 
"pertinent" to a veteran's claim.]  

Specific details concerning the extent of impairment caused 
by the veteran's left knee disabilities have been discussed 
above in connection with the veteran's increased rating 
claims.  The Board does not disagree that the veteran's 
service-connected left knee disabilities impact his 
employability.  However, this is taken into account in the 
combined 40 percent rating which has been assigned.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

The Board has reviewed the record and can find no evidence, 
aside from the veteran's contentions, which demonstrates that 
the veteran's service-connected left knee disabilities, 
alone, preclude him from securing or following substantially 
gainful employment.   Significantly, the January 2003 VA 
examination showed that he still had full range of motion of 
the left knee.  The examiner appeared to indicate that the 
veteran could not engage in activities involving heavy 
physical activity due to left knee pain, but did not appears 
to indicate that other employment was precluded.  There is no 
evidence which indicates that the veteran is precluded form 
employment due only to his left knee problems.  It appears 
that he is mobile, with some limitations, and that he is not 
precluded from sitting.  

The Board is, of course, aware of the veteran's contention 
that he cannot work due to his service-connected 
disabilities.  However, his contentions are at odds with the 
objective evidence of record, to include the medical records 
and the findings of the SSA, as discussed above.  

The Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the evidentiary record in its whole.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997).  Although the Board must take 
into consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony].  
Here, the Board places less weight of probative value on the 
veteran's subjective statements concerning the extent of 
impairment caused by his service-connected left knee 
disabilities than it does on the objective medical reports.  
In particular, the veteran appears to totally discount his 
right knee problems in connection with his claim for VA 
benefits.  However, the objective evidence of record, 
including the SSA decision and various medical treatment 
records, demonstrates that the rights knee play a significant 
role in the veteran's disability picture. 

Moreover, as alluded to above, the evidence does not show an 
exceptional or unusual clinical picture.  Although these have 
been surgeries on the left knee, there does not appear to 
have been any recent hospitalizations, much less frequent 
hospitalizations.  As noted above, the range of motion of the 
veteran's left knee is full, and the arthritis has been 
described as mild.

The Board accordingly concludes that the probative evidence 
establishes that the veteran is not currently precluded from 
substantially gainful employment due to his service-connected 
left knee disabilities alone.  The objective evidence does 
not persuade the Board that it as at least as likely as not 
that he is precluded from all substantially gainful 
employment by reason of these disabilities.  See Gilbert and 
Alemany, supra.

Conclusion

In summary, based on the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to TDIU based on his left knee 
disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

A 30 percent rating for status post left patellectomy, and 
lateral release, tibial tubercle shaft, and medial capsule 
reefing is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  

An increased disability rating for degenerative joint disease 
with painful motion of the left knee is denied.  



Entitlement to TDIU is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



